Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00494-CR

                                   James Cody SPARKS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                    From the 213th District Court, Tarrant County, Texas
                                Trial Court No. 1215251D
                      The Honorable Louis E. Sturns, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED October 9, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice